 Case 2:20-cv-01166-RSWL-RAO Document 13 Filed 05/06/20 Page 1 of 1 Page ID #:61

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-01166-RSWL-RAOx                                        Date   May 6, 2020
 Title             Calvin Kwon v. Galina Bolshakova, et al.



 Present: The Honorable               RONALD S.W. LEW, U.S. District Judge
                Joseph Remigio                                 None                                  n/a
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
                              SHOULD NOT BE DISMISSED FOR LACK OF PROSECUTION

       This Order is issued pursuant to FRCP 4(m), which requires that plaintiff(s) serve the summons
and complaint (petition) upon all defendants within 90 days after filing the complaint. The Court may
dismiss the action if plaintiff(s) has/have not diligently prosecuted the action.

        It is the responsibility of plaintiff to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If necessary,
plaintiff(s) must also pursue Rule 55 remedies promptly upon default of any defendant. All stipulations
affecting the progress of the case must be approved by the Court, Local Rule 7-1.

        The file in this case lacks the papers that would show it is being timely prosecuted, as reflected
below. Accordingly, the Court, on its own motion, hereby orders plaintiff(s) to show cause in writing
no later than May 11, 2020, why this action should not be dismissed lack of prosecution.

          As an alternative to a written response by plaintiff(s), the Court will accept one of the following,
if it is filed on or before the above date, as evidence that the matter is being prosecuted diligently:

         •          Plaintiff’s PROOF OF SERVICE indicating TIMELY SERVICE of the Summons and
                    Complaint.

        No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a responsive pleading or on the date upon which a response by plaintiff(s) is
due. Failure to respond to this order may result in the imposition of sanctions including dismissal of this
action.
                                                                                                 :         00
                                                               Initials of Preparer            JRE



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
